872 F.2d 1025
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest Ralph ELLIS, Sr., Jean Ellen Ellis, Plaintiffs-Appellants,v.CITY OF CLEVELAND, Cleveland Board of Education, Defendants-Appellees.
No. 89-3246.
United States Court of Appeals, Sixth Circuit.
April 4, 1989.

1
Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and THOMAS A. BALLANTINE, District Court Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
Review of the papers before the court discloses that on December 12, 1988, Ernest R. and Jean E. Ellis, tendered an application for leave to proceed in forma pauperis and a complaint for the violation of their civil rights in the District Court for the Northern District of Ohio. Subsequently, on March 17, 1989, the district court entered an order granting the request for pauper status, but dismissing the complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Ernest Ellis, purportedly acting on behalf of both himself and Jean Ellis, then filed a notice of appeal.


4
This court concludes that it currently lacks jurisdiction over the appeal insofar as it concerns the claims of Jean Ellis.  Specifically, inspection of the notice of appeal indicates that Jean Ellis did not sign that document.  Instead, Ernest Ellis signed both his and Jean Ellis's names to the notice of appeal.  As Ernest Ellis is not an attorney qualified to prosecute an appeal on behalf of another before this court, however, that action is inadequate to bring Jean Ellis's claims before the court.  So long as she is proceeding without the assistance of counsel, Jean Ellis must personally sign the notice of appeal to invoke this court's jurisdiction.  28 U.S.C. Sec. 1654;  Lewis v. Lenc-Smith Mfg. Co., 784 F.2d 829, 831 (7th Cir.1986).


5
Accordingly, it is ORDERED that the appeal will be dismissed as to Jean Ellis pursuant to Rule 9(b)(1), Rules of the Sixth Circuit, unless within 30 days from the date of entry of this order either she or an attorney acting on her behalf corrects the jurisdictional defect as noted above.



*
 The Honorable Thomas A. Ballantine, Jr., U.S. District Judge for the Western District of Kentucky, sitting by designation


*
 The Honorable Thomas A. Ballantine, Jr., U.S. District Judge for the Western District of Kentucky, sitting by designation